
	
		IIB
		111th CONGRESS
		2d Session
		H. R. 1879
		IN THE SENATE OF THE UNITED
		  STATES
		
			March 25, 2010
			Received; read twice and referred to the
			 Committee on Veterans'
			 Affairs
		
		AN ACT
		To amend title 38, United States Code, to
		  provide for employment and reemployment rights for certain individuals ordered
		  to full-time National Guard duty.
	
	
		1.Short titleThis Act may be cited as the
			 National Guard Employment Protection
			 Act of 2010.
		2.Reemployment
			 rights following certain National Guard duty
			(a)Reemployment
			 rightsSection 4312(c)(4)
			 of title 38, United States Code, is amended—
				(1)by striking
			 or at the end of subparagraph (D);
				(2)by striking the
			 period at the end of subparagraph (E) and inserting ; or;
			 and
				(3)by adding at the
			 end the following new subparagraph:
					
						(F)ordered to
				full-time National Guard duty under the provisions of
				section
				502(f) of title 32 when the period of duty is expressly
				designated in writing by the Secretary of Defense as covered by this
				subparagraph.
						.
				(b)Effective
			 dateSubparagraph (F) of
			 section
			 4312(c)(4) of title 38, United States Code, as added by
			 subsection (a), shall apply with respect to an individual ordered to full-time
			 National Guard duty under
			 section
			 502(f) of title 32, United States Code, on or after September
			 11, 2001, and shall entitle such individual to rights and benefits under
			 chapter 43 of title 38 of
			 such Code on or after that date.
			
	
		
			Passed the House of
			 Representatives March 24, 2010.
			Lorraine C. Miller,
			Clerk
		
	
